Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 1 of 16 PageID #:
                                    2669




                             Exhibit A
 Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 2 of 16 PageID #:
                                     2670                                 Data Sheet




                                          SRX5400, SRX5600, AND SRX5800
                                          SERVICES GATEWAYS

                                          Product Description
                                          The Juniper Networks® SRX5400, SRX5600, and SRX5800 Services Gateways are
                                          next-generation firewalls (NGFWs) that deliver outstanding protection, market-
                                          leading performance, six nines reliability and availability, scalability, and services
                                          integration. These devices are ideally suited for service provider, large enterprise,
                                          and public sector networks, including:

                                             • Cloud and hosting provider data centers
                                             • Mobile operator environments
                                             • Managed service providers
Product Overview
                                             • Core service provider infrastructures
SRX Series Services Gateways are             • Large enterprise data centers
next-generation firewalls based           The SRX5400, SRX5600, and SRX5800 are an integral part of the Juniper
on a revolutionary architecture           Connected Security framework, which is built to protect users, applications, and
offering outstanding performance,         infrastructure from advanced threats.
scalability, availability, and security
services integration. Custom              Delivering the highest level of protection from Layer 3 to Layer 7, these platforms
designed for flexible processing          feature a carrier-grade next-generation firewall and advanced security services such
scalability, I/O scalability, and         as application security, unified threat management (UTM), intrusion prevention
services integration, the SRX             system (IPS), and integrated threat intelligence services.
Series Services Gateways exceed           For advanced protection, the SRX Series offers integrated threat intelligence
the security requirements of data         services via Juniper Networks Advanced Threat Prevention (ATP), Juniper’s open
center consolidation and services         threat intelligence platform in the cloud. Juniper Cloud ATP delivers actionable
aggregation. The award-winning            security intelligence to SRX Series devices to enable advanced protection against
SRX Series is powered by Junos            Command and Control (C&C)-related botnets and Web application threats, as well
OS, the same industry-leading             as allowing policy enforcement based on GeoIP data—all based on Juniper-provided
operating system that keeps               feeds. Customers may also leverage their own custom and third-party feeds for
the world’s largest data center           protection from advanced malware and other threats unique to their business
networks available, manageable,           environment. This advanced, customer-relevant, and consolidated threat intelligence
and secure.                               service is delivered to the SRX Series on premises from the cloud.

                                          The SRX5400, SRX5600, and SRX5800 are supported by Juniper Networks Junos®
                                          Space Security Director, which enables distributed security policy management through
                                          an intuitive, centralized interface that enables enforcement across emerging and
                                          traditional risk vectors. Using intuitive dashboards and reporting features, administrators
                                          gain insight into threats, compromised devices, risky applications, and more.

                                          Based on Juniper’s Dynamic Services Architecture, the SRX5000 line provides
                                          unrivaled scalability and performance. Each services gateway can support near
                                          linear scalability with the addition of Services Processing Cards (SPCs) and I/O
                                          cards (IOCs), enabling a fully equipped SRX5800 to support up to 1 Tbps firewall
                                          throughput. The SPCs are designed to support a wide range of services, enabling
                                          future support of new capabilities without the need for service-specific hardware.
                                          Using SPCs on all services ensures that there are no idle resources based on specific
                                          services being used—maximizing hardware utilization.


                                                                                                                                    1
    Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 3 of 16 PageID #:
                                        2671
SRX5400, SRX5600, and SRX5800 Services Gateways



The scalability and flexibility of the SRX5000 line is supported      The SRX5600 is ideally suited for securing enterprise data centers
by equally robust interfaces. The SRX5000 line employs a              as well as aggregation of various security solutions. The capability
modular approach, where each platform can be equipped with a          to support unique security policies per zone and its ability to
flexible number of IOCs that offer a wide range of connectivity       scale with the growth of the network infrastructure make the
options, including 1GbE, 10GbE, 40GbE, and 100GbE                     SRX5600 an ideal deployment for consolidation of services in large
interfaces. With the IOCs sharing the same interface slot as the      enterprise, service provider, or mobile operator environments.
SPCs, the gateway can be configured as needed to support the
ideal balance of processing and I/O. Hence, each deployment of        SRX5400
the SRX Series can be tailored to specific network requirements.      The SRX5400 Services Gateway uses the same SPCs and
                                                                      IOCs as the SRX5800 and can support up to 270 Gbps IMIX
The scalability of both SPCs and IOCs in the SRX5000 line is
                                                                      firewall, 90 million concurrent sessions, and 230 Gbps IPS. The
enabled by the custom-designed switch fabric. Supporting up
                                                                      SRX5400 is a small footprint, high-performance gateway ideally
to 960 Gbps of data transfer, the fabric enables realization
                                                                      suited for securing large enterprise campuses as well as data
of maximum processing and I/O capability available in any
                                                                      centers, either for edge or core security deployments. The ability
particular configuration. This level of scalability and flexibility
                                                                      to support unique security policies per zone and a compelling
enables future expansion and growth of the network
                                                                      price/performance/footprint ratio make the SRX5400 an
infrastructure, providing unrivaled investment protection.
                                                                      optimal solution for edge or data center services in large
The tight service integration on the SRX Series is enabled by         enterprise, service provider, or mobile operator environments.
Juniper Networks Junos® operating system. The SRX Series
                                                                      Service Processing Cards (SPC)
is equipped with a robust set of services that include stateful
                                                                      As the “brains” behind the SRX5000 line, SPCs are designed
firewall, intrusion prevention system (IPS), denial of service
                                                                      to process all available services on the platform. Without the
(DoS), application security, VPN (IPsec), Network Address
                                                                      need for dedicated hardware for specific services or capabilities,
Translation (NAT), unified threat management (UTM), quality of
                                                                      there are no instances in which a piece of hardware is taxed
service (QoS), and large-scale multitenancy. In addition to the
                                                                      to the limit while other hardware is sitting idle. SPCs are
benefit of individual services, the SRX5000 line provides a low
                                                                      designed to be pooled together, allowing the SRX5000 line to
latency solution.
                                                                      expand performance and capacities with the introduction of
Junos OS also delivers carrier-class reliability with six nines       additional SPCs, drastically reducing management overhead and
system availability, the first in the industry to achieve             complexity. The high-performance SPC3 cards are supported on
independent verification by Telcordia. Furthermore, the SRX           the SRX5400, SRX5600, and SRX5800 Services Gateways.
Series enjoys the benefit of a single source OS, and single
                                                                      I/O Cards (IOCs)
integrated architecture traditionally available on Juniper’s
carrier-class routers and switches.                                   To provide the most flexible solution, the SRX5000 line
                                                                      employs the same modular architecture for SPCs and IOCs.
SRX5800                                                               The SRX5000 line can be equipped with one or several IOCs,
The SRX5800 Services Gateway is the market-leading                    supporting the ideal mix of interfaces. With the flexibility to
security solution supporting up to 1 Tbps firewall throughput         install an IOC or an SPC on any available slot, the SRX5000
and latency as low as 32 microseconds for stateful firewall.          line can be equipped to support the perfect blend of interfaces
The SRX5800 also supports 860 Gbps IPS and 338 million                and processing capabilities, meeting the needs of the most
concurrent sessions. Equipped with the full range of advanced         demanding environments while ensuring investment protection.
security services, the SRX5800 is ideally suited for securing
                                                                      Juniper offers the IOC2, a second-generation card with superior
large enterprise, hosted, or colocated data centers, service
                                                                      connectivity options. The IOC2 offers 100GbE as well as 40GbE
provider core and cloud provider infrastructures, and mobile
                                                                      and high-density 10GbE and 1GbE connectivity options. These
operator environments. The massive performance, scalability,
                                                                      options reduce the need for link aggregation when connecting
and flexibility of the SRX5800 make it ideal for densely
                                                                      high throughput switches to the firewall, as well as enabling
consolidated processing environments, and the service density
                                                                      increased throughput in the firewall itself. The IOC2 is supported
makes it ideal for cloud and managed service providers.
                                                                      on all three platforms in the SRX5000 line of services gateways.
SRX5600                                                               The third generation of IOCs from Juniper, the IOC3, delivers
The SRX5600 Services Gateway uses the same SPCs and IOCs              high throughput along with superior connectivity options
as the SRX5800 and can support up to 480 IMIX Gbps firewall           including 100GbE, 40GbE, and high-density 10GbE interfaces.
throughput, 182 million concurrent sessions, and 460 Gbps IPS.        The IOC2 or IOC3 operates with the Express Path optimization


                                                                                                                                        2
     Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 4 of 16 PageID #:
                                         2672
SRX5400, SRX5600, and SRX5800 Services Gateways



capability, delivering higher levels of throughput—up to an                             Routing Engine (RE3) and Enhanced System Control Board
industry-leading 2 Tbps on the SRX5800. The IOC3 cards are                              (SCB4)
supported on the SRX5400, SRX5600, and SRX5800.                                         The SRX5K-RE3-128G Routing Engine (RE3) is the latest in the
                                                                                        family of REs for the SRX5000 line with a multicore processor
The fourth generation of IOCs delivers the highest throughput
                                                                                        running at 2000 MHz. It delivers improved performance,
of all available linecards of up to 480 Gbps and offers multiple
                                                                                        scalability, and reliability with 128 GB DRAM and includes a TPM
connectivity options from 10GbE and 40GbE to 100GbE. Hand-
                                                                                        module. The SRX5K-SCB4 enables 480 Gbps throughput per SCB
in-hand with Juniper’s Express Path feature, IOC4 can deliver up
                                                                                        and can be configured with intra- and interchassis redundancy.
to 480 Gbps of hardware-accelerated throughput per linecard.


Features and Benefits
Networking and Security
The Juniper Networks SRX5000 line of Services Gateways has been designed from the ground up to offer robust networking and
security services.

 Feature                       Feature Description                                                   Benefits
 Purpose-built platform        Built from the ground up on dedicated hardware designed for           Delivers unrivaled performance and flexibility to protect high-speed
                               networking and security services.                                     network environments.

 Scalable performance          Offers scalable processing based on Juniper’s Dynamic Services        Offers a simple and cost-effective solution to leverage new services
                               Architecture.                                                         with appropriate processing.

 System and network            Provides carrier-class hardware design and proven OS.                 Offers the reliability needed for any critical high-speed network
 resiliency                                                                                          deployments without service interruption. Utilizes a unique
                                                                                                     architectural design based on multiple processing cores and a
                                                                                                     separation of the data and control planes.

 High availability (HA)        Active/passive and active/active HA configurations use dedicated      Achieves availability and resiliency necessary for critical networks.
                               HA interfaces.

 Interface flexibility         Offers flexible I/O options with modular cards based on the           Offers flexible I/O configuration and independent I/O scalability
                               Dynamic Services Architecture.                                        (options include 1GbE, 10GbE, 40GbE, and 100GbE) to meet the
                                                                                                     port density requirements of demanding network environments.

 Network segmentation          Security zones, virtual LANs (VLANs), and virtual routers allow       Features the capability to tailor unique security and networking
                               administrators to deploy security policies to isolate subnetworks     policies for various internal, external, and demilitarized zone (DMZ)
                               and use overlapping IP address ranges.                                subgroups.

 Robust Routing Engine         Dedicated RE provides physical and logical separation to data and     Enables deployment of consolidated routing and security devices,
                               control planes.                                                       as well as ensuring the security of routing infrastructure—all via a
                                                                                                     dedicated management environment.

 Threat intelligence           Integration with Juniper Cloud ATP for application of advanced        Offers policy enforcement based on optimized and up-to-date
                               threat detection technologies and feeds for policy enforcement.       threat intelligence, which is automatically syndicated across
                                                                                                     the firewall estate, enabling higher security effectiveness and
                                                                                                     operational efficiency.

 AppTrack                      Detailed analysis on application volume/usage throughout the          Provides the ability to track application usage to help identify high-
                               network based on bytes, packets, and sessions.                        risk applications and analyze traffic patterns for improved network
                                                                                                     management and control.

 AppFirewall                   Fine-grained application control policies to allow or deny traffic    Enhances security policy creation and enforcement based on
                               based on dynamic application name or group names.                     applications and user roles rather than traditional port and protocol
                                                                                                     analysis.

 AppQoS                        Leverage Juniper’s rich QoS capabilities to prioritize applications   Provides the ability to prioritize traffic as well as limit and shape
                               based on customers’ business and bandwidth needs.                     bandwidth based on application information and contexts for
                                                                                                     improved application and overall network performance.

 Application signatures        Open signature library for identifying applications and nested        Accurately identifies applications so that the resulting information
                               applications with more than 3000 application signatures.              can be used for visibility, enforcement, control, and protection.

 SSL proxy (forward and        Performs SSL encryption and decryption between the client and         Combines with application identification to provide visibility and
 reverse)                      the server.                                                           protection against threats embedded in SSL encrypted traffic.

 Intrusion prevention system   Detects known and unknown exploits and anomalies in network           Adds a critical layer of protection beyond stateful firewall, enabling
 (IPS)                         traffic streams.                                                      detection of vulnerabilities in network traffic and highly granular
                                                                                                     control over IPS policy enforcement.

 Stateful GTP and SCTP         Support for General Packet Radio Service Tunneling Protocol (GTP)     Enables the SRX5000 line to provide stateful firewall capabilities
 inspection                    and Stream Control Transmission Protocol (SCTP) firewall in mobile    for protecting key GPRS nodes within mobile operator networks.
                               operator networks.



                                                                                                                                                                              3
      Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 5 of 16 PageID #:
                                          2673
 SRX5400, SRX5600, and SRX5800 Services Gateways




 Feature                                     Feature Description                                                     Benefits
 User identity-based access                  Secure access to data center resources via the tight integration of     Enables agent-based and agentless identity security services for
 control enforcement                         standards-based access control capabilities in Juniper Networks         enterprise data centers by integrating the SRX5000 line with the
                                             Junos Pulse Access Control Service and SRX5000 line.                    standards-based access control capabilities of Junos Pulse Access
                                                                                                                     Control Service. This integration enables administrative flexibility
                                                                                                                     to manage a variety of user access categories, including corporate,
                                                                                                                     guest, and mobile.

 Unified threat management                   Strong UTM capabilities, including IPS, antivirus, antispam, Web        Provides best-in-class UTM protection with strong, high-
 (UTM)                                       and content filtering. Available on-box with preinstalled, expanding,   performance content security leveraging intelligence from multiple
                                             and adaptive capabilities that are quickly activated for zero-day,      expert security companies.
                                             easy, and instant protection. Antivirus and Web filtering options are
                                             available from Sophos; Web filtering is available from Forcepoint.
 IOC2 supporting 2 MICs                      The first firewall I/O card in the industry to offer 100GbE             Increases connectivity efficiency with high throughput I/O
                                             connectivity. The card includes a choice of ten 10GbE, twenty           interfaces. Reduces the need for link aggregation to the firewall and
                                             1GbE, two 40GbE, or one 100GbE I/O interfaces. Pairs well with          enables higher firewall throughput.
                                             SPC2/SPC3 for maximized firewall performance in any of the
                                             SRX5000 line of Services Gateways.
 IOC3*                                       The third-generation I/O card offers very high levels of firewall       Provides vastly superior, top-of-the-line connectivity efficiency and
                                             throughput and low latency. The card includes two board choices:        record-breaking high throughput I/O interfaces. Reduces the need
                                             six 40GbE interfaces and 24 10GbE interfaces, or two 100GbE             for link aggregation to the firewall and enables very high firewall
                                             interfaces and four 10GbE interfaces. The IOC3 pairs well with          throughput of up to 2 Tbps with Express Path enabled.
                                             existing SPC2/SPC3 for maximum firewall performance in any of
                                             the SRX5000 line of Services Gateways.
 IOC4**                                      The fourth-generation I/O card is being offered in two flavors. The     Provides the fastest throughput per slot and, in combination with
                                             first delivers 40x10GbE interfaces while the second, depending on       Express Path, can deliver up to 480 Gbps of throughput per I/O card.
                                             the chosen optics, delivers 48x10GbE, 12x40GbE, or 4x100GbE
                                             interfaces.
 SPC3 card***                                Enables performance and scale with backwards compatibility to the       Delivers always-on security resiliency to meet your growing
                                             SPC2 service cards. These cards support in-service software and         network performance needs.
                                             in-service hardware upgrades.
 Express Path                                An optional optimization capability (formerly Services Offload) for     Securely delivers extremely high levels of throughput, making it
                                             the SRX5000 line that improves throughput and lowers latency by         the ideal solution for high-speed, latency-sensitive networks and
                                             identifying and accelerating traffic flows that do not require deep     applications, as well as high-performance compute networks.
                                             inspection. Provides support for single, high-bandwidth flows of 40
                                             Gbps and 100 Gbps. Can be configured on a per-policy basis.
 AutoVPN                                     One-time hub configuration for site-to-site VPN for all spokes,         Enables IT administrative time and cost savings with easy, zero-
                                             even newly added ones. Configuration options include: routing,          touch deployment for IPsec VPN networks.
                                             interfaces, Internet Key Exchange (IKE), and IPsec.
 Multitenancy                                Offers logical, large-scale segmentation and separation of security     Enables separate, logical instances to be deployed with dedicated
                                             functions and features.                                                 security policies, zones, and other features and functions. Removes
                                                                                                                     the need to deploy several physical or virtual firewalls.

*Requires Junos OS 15.1x49-D10 or greater.
**Requires Junos OS 19.3R1 or greater.
***Requires Junos OS 18.2R1-S1 or greater.


IPS Capabilities
Juniper Networks IPS capabilities offer several unique features that assure the highest level of network security.

 Feature                                           Feature Description                                                  Benefits
 Stateful signature inspection                     Signatures are applied only to relevant portions of the network      This minimizes false positives and offers flexible signature
                                                   traffic determined by the appropriate protocol context.              development.
 Protocol decodes                                  This feature enables highly accurate detection and helps reduce      Accuracy of signatures is improved through precise contexts of
                                                   false positives.                                                     protocols.
 Signatures                                        There are more than 8500 signatures for identifying anomalies,       Attacks are accurately identified and attempts to exploit a known
                                                   attacks, spyware, and applications.                                  vulnerability are detected.
 Traffic normalization                             Reassembly, normalization, and protocol decoding are provided.       Overcome attempts to bypass other IPS detections by using
                                                                                                                        obfuscation methods.
 Zero-day protection                               Protocol anomaly detection and same-day coverage for newly           Your network is already protected against any new exploits.
                                                   found vulnerabilities are provided.
 Recommended policy                                Group of attack signatures are identified by Juniper Networks        Installation and maintenance are simplified while ensuring the
                                                   Security Team as critical for the typical enterprise to protect      highest network security.
                                                   against.
 Active/active traffic monitoring                  IPS monitoring on active/active SRX5000 line chassis clusters        Includes support for active/active IPS monitoring including
                                                   is provided.                                                         advanced features such as in-service software upgrade.
 Packet capture                                    IPS policy supports packet capture logging per rule.                 Conduct further analysis of surrounding traffic and determine
                                                                                                                        further steps to protect target.



                                                                                                                                                                                             4
    Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 6 of 16 PageID #:
                                        2674
SRX5400, SRX5600, and SRX5800 Services Gateways



Content Security UTM Capabilities
The UTM services offered on the SRX5000 line of Services Gateways include industry-leading antivirus, antispam, content filtering,
and additional content security services.

 Feature                          Feature Description                                                   Benefits
 Antivirus                        Antivirus includes reputation enhanced, cloud-based antivirus         Sophisticated protection from respected antivirus experts
                                  capabilities that detect and block spyware, adware, viruses,          against malware attacks that can lead to data breaches and lost
                                  keyloggers, and other malware over POP3 HTTP, SMTP, IMAP,             productivity.
                                  and FTP protocols. This service is provided in cooperation with
                                  Sophos Labs, a dedicated security company.
 Antispam                         Multilayered spam protection, up-to-date phishing URL detection,      Protection against advanced persistent threats perpetrated
                                  standards-based S/MIME, Open PGP and TLS encryption, MIME             through social networking attacks and the latest phishing scams
                                  type and extension blockers are provided in cooperation with          with sophisticated e-mail filtering and content blockers.
                                  Sophos Labs, a dedicated security company.
 Enhanced Web filtering           Enhanced Web filtering includes extensive category granulation        Protection against lost productivity and the impact of malicious
                                  (95+ categories) and a real-time threat score delivered with          URLs as well as helping to maintain network bandwidth for
                                  Forcepoint, an expert Web security provider.                          business essential traffic.
 Content filtering                Effective content filtering is based on MIME type, file extension,    Protection against lost productivity and the impact of extraneous
                                  and protocol commands.                                                or malicious content on the network to help maintain bandwidth
                                                                                                        for business essential traffic.

Advanced Threat Prevention
Advanced threat prevention (ATP) solutions that defend against sophisticated malware, persistent threats, and ransomware are
available for the SRX5000 line. Two versions are available: Juniper Cloud ATP, a SaaS-based service, and the Juniper ATP Appliance,
an on-premises solution.

 Feature                          Feature Description                                                   Benefits
 Advanced malware detection       Malware analysis and sandboxing are based on machine learning         Protects enterprise users from a spectrum of malicious
 and remediation                  and behavioral analysis.                                              attacks, including advanced malware that exploits “zero-day”
                                                                                                        vulnerabilities.
 Comprehensive threat feeds       Curated, actionable threat intelligence feeds are delivered in near   Proactively blocks malware communication channels and protects
 (C&C, GeoIP, custom)             real time to SRX Series devices.                                      from botnets, phishing, and other attacks.
 HTTP, HTTPs, e-mail              Web- and e-mail-based threats are analyzed, including encrypted       Users are protected from all major threat vectors, including
                                  sessions.                                                             e-mail. Provides flexible message handling options for e-mail. The
                                                                                                        Juniper ATP Appliance includes support for cloud-based e-mail
                                                                                                        services such as Office 365 and Google Mail, and detects threats
                                                                                                        in SMB traffic.
 Integration with Junos Space     Juniper Networks Secure Analytics portfolio (JSA Series) security     Single pane-of-glass management with Security Director and
 Security Director and JSA SIEM   information and event management (SIEM) can consume                   JSA Series integration delivers a simplified policy application and
                                  and correlate threat events. Juniper Cloud ATP is also fully          monitoring experience.
                                  integrated with Junos Space Security Director for provisioning
                                  and monitoring. The Juniper ATP appliance includes a built-in
                                  management console and is not integrated with Security Director.

More information about Juniper Advanced Threat Prevention products can be found at www.juniper.net/us/en/products-services/
security/advanced-threat-prevention/.


Centralized Management                                                                 Security Director runs on the Junos Space Network
Juniper Networks Junos Space Security Director delivers                                Management Platform for highly extensible, network-wide
scalable and responsive security management that improves                              management functionality, including ongoing access to Juniper
the reach, ease, and accuracy of security policy administration.                       and third-party Junos Space ecosystem innovations.
It lets administrators manage all phases of the security policy
life cycle through a single web-based interface, accessible via
standard browsers. Junos Space Security Director centralizes
application identification, firewall, IPS, NAT, and VPN security
management for intuitive and quick policy administration.




                                                                                                                                                                              5
         Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 7 of 16 PageID #:
                                             2675
    SRX5400, SRX5600, and SRX5800 Services Gateways




                                  SRX5400                                                                  SRX5600
                              Services Gateway                                                         Services Gateway


                                                                                                                                                                                        SRX5800
                                                                                                                                                                                    Services Gateway



Specifications
                                                                                                  SRX5400                                       SRX5600                                       SRX5800

    Maximum Performance and Capacity                                  1


    Junos OS version tested                                                                       Junos OS 18.2                                 Junos OS 18.2                                 Junos OS 18.2

    Firewall performance, IMIX                                                                    270 Gbps                                      480 Gbps                                      1 Tbps
                                                                                                  240 Gbps per IOC3                             240 Gbps per IOC3                             240 Gbps per IOC3
    Express Path Firewall Performance, IMIX
                                                                                                  480 Gbps per IOC4                             480 Gbps per IOC4                             480 Gbps per IOC4
    Next-Generation Firewall Performance                                                          100 Gbps                                      210 Gbps                                      400 Gbps

    Latency (stateful firewall)                                                                   ~32µsec                                       ~32µsec                                       ~32µsec

    AES256+SHA-1 IMIX VPN performance                                                             60 Gbps                                       120 Gbps                                      230 Gbps

    Maximum IPsec power mode performance (IKEv2 AES256, IMIX)                                     140 Gbps                                      280 Gbps                                      530 Gbps

    Maximum IPS performance                                                                       230 Gbps                                      460 Gbps                                      860 Gbps

    Maximum concurrent sessions              2
                                                                                                  91 Million                                    182 Million                                   338 Million

    New sessions/second (sustained, tcp, 3way, firewall NAT)                                      1.7/1 million                                 3.4/2 Million                                 6.3/4 Million

    Maximum user supported                                                                        Unrestricted                                  Unrestricted                                  Unrestricted

    Network Connectivity
    Maximum available slots for IOCs                                                              2                                             5                                             11

    IOC4 options (SRX5K-IOC4-MRAT; SRX5K-IOC4-10G)                                                                                  40x10GbE SFP+ or 12xQSFP+/QSFP28 multirate

    IOC3 options (SRX5K-MPC3-100G10G; SRX5K-MPC3-40G10G)                                                        2x100GbE CFP2 and 4x10GbE SFP+ or 6x40GbE QSFP+ and 24x10GbE SFP+
                                                                                                                    Supports 2 pluggable MIC modules per card. MICs can be mixed from the
                                                                                                                                               following models:
    IOC2 options                                                                                                                      20 x 1GbE SFP (SRX-MIC-20GE-SFP)
    (SRX5K-MPC)                                                                                                                    10 x 10GbE SFP+ (SRX-MIC-10XG-SFPP)
                                                                                                                                   2 x 40GbE QSFP (SRX-MIC-2X40G-QSFP)
                                                                                                                                   1 x 100GbE CFP (SRX-MIC-1X100G-CFP)

    Processing Scalability
    Maximum available slots for SPCs                                                              2                                             5                                             7

                                                                                                  SPC3: Quad 14 core Intel CPU                  SPC3: Quad 14 core Intel CPU                  SPC3: Quad 14 core Intel CPU
    Services Process Card (SPC) options
                                                                                                  complexes                                     complexes                                     complexes




1
    Performance, capacity and features listed are based on systems running Junos OS 18.2R1 and are measured under ideal testing conditions. Actual results may vary based on Junos OS releases and by deployments.
2
    Maximum concurrent sessions and new sessions/second improvements are a result of Junos 18.2.



                                                                                                                                                                                                                             6
      Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 8 of 16 PageID #:
                                          2676
 SRX5400, SRX5600, and SRX5800 Services Gateways




                                                                          SRX5400                           SRX5600                           SRX5800

 Firewall
 Network attack detection                                                 Yes                               Yes                               Yes

 DoS and distributed denial of service (DDoS) protection                  Yes                               Yes                               Yes

 TCP reassembly for fragmented packet protection                          Yes                               Yes                               Yes

 Brute force attack mitigation                                            Yes                               Yes                               Yes

 SYN cookie protection                                                    Yes                               Yes                               Yes

 Zone-based IP spoofing                                                   Yes                               Yes                               Yes

 Malformed packet protection                                              Yes                               Yes                               Yes

 IPsec VPN
 Site-to-site tunnels                                                     15,000                            15,000                            15,000

 Tunnel interfaces                                                        15,000                            15,000                            15,000

 DES (56-bit), 3DES (168-bit), and AES encryption                         Yes                               Yes                               Yes

 MD5, SHA-1, and SHA-2 authentication                                     Yes                               Yes                               Yes

 Manual key, IKE, PKI (X.509)                                             Yes                               Yes                               Yes

 Perfect forward secrecy (DH groups)                                      1, 2, 5                           1, 2, 5                           1, 2, 5

 Prevent replay attack                                                    Yes                               Yes                               Yes

 IPv4 and IPv6                                                            Yes                               Yes                               Yes

 Redundant VPN gateways                                                   Yes                               Yes                               Yes

 Intrusion Prevention System (IPS)*
 Signature-based and customizable (via templates)                         Yes                               Yes                               Yes

 Active/active traffic monitoring                                         Yes                               Yes                               Yes

 Stateful protocol signatures                                             Yes                               Yes                               Yes

                                                                          Stateful signatures, protocol     Stateful signatures, protocol     Stateful signatures, protocol
                                                                          anomaly detection (zero-          anomaly detection (zero-          anomaly detection (zero-
 Attack detection mechanisms
                                                                          day coverage), application        day coverage), application        day coverage), application
                                                                          identification                    identification                    identification

                                                                          Drop connection, close            Drop connection, close            Drop connection, close
 Attack response mechanisms                                               connection, session packet log,   connection, session packet log,   connection, session packet log,
                                                                          session summary, e-mail           session summary, e-mail           session summary, e-mail

 Attack notification mechanisms                                           Structured system logging         Structured system logging         Structured system logging

 Worm protection                                                          Yes                               Yes                               Yes

 Simplified installation through recommended policies                     Yes                               Yes                               Yes

 Trojan protection                                                        Yes                               Yes                               Yes

 Spyware/adware/keylogger protection                                      Yes                               Yes                               Yes

 Advanced malware protection                                              Yes                               Yes                               Yes

 Protection against attack proliferation from infected systems            Yes                               Yes                               Yes

 Reconnaissance protection                                                Yes                               Yes                               Yes

 Request and response side attack protection                              Yes                               Yes                               Yes

 Compound attacks—combines stateful signatures and protocol
                                                                          Yes                               Yes                               Yes
 anomalies

 Custom attack signatures creation                                        Yes                               Yes                               Yes


* Session capacity differs based on UTM/AppSecure/IPS features enabled.




                                                                                                                                                                                7
      Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 9 of 16 PageID #:
                                          2677
 SRX5400, SRX5600, and SRX5800 Services Gateways




                                                                          SRX5400               SRX5600               SRX5800

 Contexts accessible for customization                                    600+                  600+                  600+

 Attack editing (port range, other)                                       Yes                   Yes                   Yes

 Stream signatures                                                        Yes                   Yes                   Yes

 Protocol thresholds                                                      Yes                   Yes                   Yes

 Stateful protocol signatures                                             Yes                   Yes                   Yes

 Approximate number of attacks covered                                    15,000+               15,000+               15,000+

 Detailed threat descriptions and remediation/patch information           Yes                   Yes                   Yes

 Appropriate application-usage policies created and enforced              Yes                   Yes                   Yes

 Attacker and target audit trail and reporting                            Yes                   Yes                   Yes

 Frequency of updates                                                     Daily and emergency   Daily and emergency   Daily and emergency

 UTM*
 Antivirus                                                                Yes                   Yes                   Yes

 Content filtering                                                        Yes                   Yes                   Yes

 Enhanced Web filtering                                                   Yes                   Yes                   Yes

 Redirect Web filtering                                                   Yes                   Yes                   Yes

 Antispam                                                                 Yes                   Yes                   Yes

 AppSecure*
 AppTrack (application visibility and tracking)                           Yes                   Yes                   Yes

 AppFirewall (policy enforcement by application name)                     Yes                   Yes                   Yes

 AppQoS (network traffic prioritization by application name)              Yes                   Yes                   Yes

 User-based application policy enforcement                                Yes                   Yes                   Yes

 GPRS Security
 GPRS stateful firewall                                                   Yes                   Yes                   Yes

 Destination Network Address Translation
 Destination NAT with Port Address Translation (PAT)                      Yes                   Yes                   Yes

 Destination NAT within same subnet as ingress interface IP               Yes                   Yes                   Yes

 Destination addresses and port numbers to one single address and
                                                                          Yes                   Yes                   Yes
 a specific port number (M:1P)

 Destination addresses to one single address (M:1)                        Yes                   Yes                   Yes

 Destination addresses to another range of addresses (M:M)                Yes                   Yes                   Yes

 Source Network Address Translation
 Static Source NAT—IP-shifting Dynamic Internet Protocol (DIP)            Yes                   Yes                   Yes

 Source NAT with PAT—port translated                                      Yes                   Yes                   Yes

 Source NAT without PAT—fix port                                          Yes                   Yes                   Yes

 Source NAT—IP address persistency                                        Yes                   Yes                   Yes

 Source pool grouping                                                     Yes                   Yes                   Yes

 Source pool utilization alarm                                            Yes                   Yes                   Yes

 Source IP outside of the interface subnet                                Yes                   Yes                   Yes

 Interface source NAT—interface DIP                                       Yes                   Yes                   Yes

* Session capacity differs based on UTM/AppSecure/IPS features enabled.



                                                                                                                                            8
        Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 10 of 16 PageID #:
                                            2678
    SRX5400, SRX5600, and SRX5800 Services Gateways




                                                                             SRX5400         SRX5600         SRX5800

    Oversubscribed NAT pool with fallback to PAT when the address
                                                                             Yes             Yes             Yes
    pool is exhausted

    Symmetric NAT                                                            Yes             Yes             Yes

    Allocate multiple ranges in NAT pool                                     Yes             Yes             Yes

    Proxy Address Resolution Protocol (ARP) for physical port                Yes             Yes             Yes

    Source NAT with loopback grouping—DIP with loopback grouping             Yes             Yes             Yes

    User Authentication and Access Control
    Built-in (internal) database                                             Yes             Yes             Yes

    RADIUS accounting                                                        Yes             Yes             Yes

    Web-based authentication                                                 Yes             Yes             Yes

    Public Key Infrastructure (PKI) Support
    PKI certificate requests (PKCS 7, PKCS 10, and CMPv2)                    Yes             Yes             Yes

    Automated certificate enrollment (SCEP)                                  Yes             Yes             Yes

    Certificate authorities supported                                        Yes             Yes             Yes

    Self-signed certificates                                                 Yes             Yes             Yes

    Virtualization
    Maximum virtual firewalls with data plane traffic segregation (logical   2000            2000            2000
    systems/tenants)

    Maximum security zones                                                   2000            2000            2000

    Maximum virtual firewalls with data plane and administrative             500             500             500
    separation (logical systems)

    Additional off-platform virtual firewall option with Juniper Networks    Unlimited       Unlimited       Unlimited
    vSRX Virtual Firewall (VM based)

    Maximum number of VLANs                                                  4096            4096            4096

    Routing
    BGP instances                                                            1000            1000            1000

    BGP peers                                                                2000            2000            2000

    BGP routes                                                               1 Million   3
                                                                                             1 Million   3
                                                                                                             1 Million3

    OSPF instances                                                           400             400             400

    OSPF routes                                                              1 Million   3
                                                                                             1 Million   3
                                                                                                             1 Million3

    RIP v1/v2 instances                                                      50              50              50

    RIP v2 table size                                                        30,000          30,000          30,000

    Dynamic routing                                                          Yes             Yes             Yes

    Static routes                                                            Yes             Yes             Yes

    Source-based routing                                                     Yes             Yes             Yes

    Policy-based routing                                                     Yes             Yes             Yes

    Equal cost multipath (ECMP)                                              Yes             Yes             Yes

    Reverse path forwarding (RPF)                                            Yes             Yes             Yes

    Multicast                                                                Yes             Yes             Yes

    IPv6
    Firewall/stateless filters                                               Yes             Yes             Yes

    Dual stack IPv4/IPv6 firewall                                            Yes             Yes             Yes

3
    Maximum number of BGP and OSPF routes recommended is 100,000.



                                                                                                                          9
        Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 11 of 16 PageID #:
                                            2679
    SRX5400, SRX5600, and SRX5800 Services Gateways




                                                                                                SRX5400                       SRX5600   SRX5800

    RIPng                                                                                       Yes                           Yes       Yes

    BFD, BGP                                                                                    Yes                           Yes       Yes

    ICMPv6                                                                                      Yes                           Yes       Yes

    OSPFv3                                                                                      Yes                           Yes       Yes

    Class of service (CoS)                                                                      Yes                           Yes       Yes

    Mode of Operation
    Layer 2 (transparent) mode                                                                  Yes                           Yes       Yes

    Layer 3 (route and/or NAT) mode                                                             Yes                           Yes       Yes

    IP Address Assignment
    Static                                                                                      Yes                           Yes       Yes

    Dynamic Host Configuration Protocol (DHCP)                                                  Yes                           Yes       Yes

    Internal DHCP server                                                                        Yes                           Yes       Yes

    DHCP relay                                                                                  Yes                           Yes       Yes

    Traffic Management Quality of Service (QoS)
    Maximum bandwidth                                                                           Yes                           Yes       Yes

    RFC2474 IP Diffserv in IPv4                                                                 Yes                           Yes       Yes

    Firewall filters for CoS                                                                    Yes                           Yes       Yes

    Classification                                                                              Yes                           Yes       Yes

    Scheduling                                                                                  Yes                           Yes       Yes

    Shaping                                                                                     Yes                           Yes       Yes

    Intelligent Drop Mechanisms (WRED)                                                          Yes                           Yes       Yes

    Three level scheduling                                                                      Yes                           Yes       Yes

    Weighted round robin for each level of scheduling                                           Yes                           Yes       Yes

    Priority of routing protocols                                                               Yes                           Yes       Yes

    Traffic management/policing in hardware                                                     Yes                           Yes       Yes

    High Availability (HA)
    Active/passive, active/active                                                               Yes                           Yes       Yes

    Unified in-service software upgrade (unified ISSU)4                                         Yes                           Yes       Yes

    Configuration synchronization                                                               Yes                           Yes       Yes

    Session synchronization for firewall and IPsec VPN                                          Yes                           Yes       Yes

    Session failover for routing change                                                         Yes                           Yes       Yes

    Device failure detection                                                                    Yes                           Yes       Yes

    Link and upstream failure detection                                                         Yes                           Yes       Yes

    Dual control links     5
                                                                                                No                            Yes       Yes

    Interface link aggregation/Link Aggregation Control Protocol (LACP)                         Yes                           Yes       Yes

    Redundant fabric links                                                                      Yes                           Yes       Yes

    Management
    WebUI (HTTP and HTTPS)                                                                      Yes                           Yes       Yes

    Command line interface (console, telnet, SSH)                                               Yes                           Yes       Yes

    Junos Space Security Director                                                               Yes                           Yes       Yes



4
    Please consult the technical publication documents and release notes for a list of compatible ISSU features.
5
    To enable dual control links on the SRX5000 line, two SRX5K-RE-1800X4 modules must be installed on each cluster member.



                                                                                                                                                  10
      Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 12 of 16 PageID #:
                                          2680
    SRX5400, SRX5600, and SRX5800 Services Gateways




                                                                                                SRX5400                                       SRX5600                                        SRX5800

    Administration
    Local administrator database support                                                        Yes                                           Yes                                            Yes

    External administrator database support                                                     Yes                                           Yes                                            Yes

    Restricted administrative networks                                                          Yes                                           Yes                                            Yes

    Root admin, admin, and read-only user levels                                                Yes                                           Yes                                            Yes

    Software upgrades                                                                           Yes                                           Yes                                            Yes

    Configuration rollback                                                                      Yes                                           Yes                                            Yes

    Logging/Monitoring
    Structured syslog                                                                           Yes                                           Yes                                            Yes

    SNMP (v2 and v3)                                                                            Yes                                           Yes                                            Yes

    Traceroute                                                                                  Yes                                           Yes                                            Yes

    Third-Generation Partnership Project (3GPP) TS 20.060 Compliance
                                                                                                                            6




    R6: 3GPP TS 29.060 version 6.21.0                                                           Yes                                           Yes                                            Yes
    R7: 3GPP TS 29.060 version 7.3.0                                                            Yes                                           Yes                                            Yes
    R8: 3GPP TS 29.060 version 8.3.0                                                            Yes                                           Yes                                            Yes

    Certifications
    Safety certifications                                                                       Yes                                           Yes                                            Yes
    Electromagnetic Compatibility (EMC) certifications                                          Yes                                           Yes                                            Yes
    RoHS2 Compliant (European Directive 2011/65/EU)                                             Yes                                           Yes                                            Yes
    Designed for NEBS Level 3                                                                   Yes                                           Yes                                            Yes
    NIST FIPS-140-2 Level 2                                                                     Yes, Junos OS 12.3X48-D30                     Yes, Junos OS 12.3X48-D30                      Yes, Junos OS 12.3X48-D30
    Common Criteria NDPP+TFFW EP + VPN EP                                                       Yes, Junos OS 15.1X49-D60                     Yes, Junos OS 15.1X49-D60                      Yes, Junos OS 15.1X49-D60
    USGv6                                                                                       Yes (with Junos OS 12.1X48)                   Yes, Junos OS 12.3X48)                         Yes, Junos OS 12.3X48)

    Dimensions and Power
                                                                                                17.45 x 8.7 x 24.5 in                         17.5 x 14 x 23.8 in                            17.5 x 27.8 x 23.5 in
    Dimensions (W x H x D)
                                                                                                (44.3 x 22.1 x 62.2 cm)                       (44.5 x 35.6 x 60.5 cm)                        (44.5 x 70.5 x 59.7 cm)
                                                                                                Fully configured 128 lb                       Fully Configured: 180 lb                       Fully Configured: 334 lb
    Weight
                                                                                                (58.1 kg)                                     (81.7 kg)                                      (151.6 kg)
    Power supply (AC)                                                                           100 to 240 VAC                                100 to 240 VAC                                 200 to 240 VAC
    Power supply (DC)                                                                           -40 to -60 VDC                                -40 to -60 VDC                                 -40 to -60 VDC
                                                                                                4,100 watts
    Maximum power                                                                                                                             4,100 watts (AC high capacity)                 8,200 watts (AC high capacity)
                                                                                                (AC high capacity)
    Typical Power                                                                               1540 watts                                    2440 watts                                     5015 watts

    Environmental
    Operating temperature – long term                                                           41° to 104° F (5° to 40° C)                   41° to 104° F (5° to 40° C)                    41° to 104° F (5° to 40° C)

    Operating temperature – short term7                                                         23° to 131° F (-5° to 55° C)                  23° to 131° F (-5° to 55° C)                   23° to 131° F (-5° to 55° C)

    Humidity – long term                                                                        5% to 85% noncondensing                       5% to 85% noncondensing                        5% to 85% noncondensing

                                                                                                5% to 93% noncondensing but                   5% to 93% noncondensing but                    5% to 93% noncondensing but
    Humidity – short term7                                                                      not to exceed 0.026 kg water/                 not to exceed 0.026 kg water/                  not to exceed 0.026 kg water/
                                                                                                kg of dry air                                 kg of dry air                                  kg of dry air
6
  SRX5000 line of gateways operating with Junos OS release 10.0 and later are compliant with the R6, R7, and R8 releases of 3GPP TS 20.060 with the following exceptions (not supported on the SRX5000 line):
  - Section 7.5A Multimedia Broadcast and Multicast Services (MBMS) messages
  - Section 7.5B Mobile Station (MS) info change messages
  - Section 7.3.12 Initiate secondary PDP context from GGSN
7
  Short term is not greater than 96 consecutive hours, and not greater than 15 days in 1 year.


Warranty
For warranty information, please visit www.juniper.net/support/warranty/.




                                                                                                                                                                                                                            11
     Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 13 of 16 PageID #:
                                         2681
 SRX5400, SRX5600, and SRX5800 Services Gateways




Juniper Networks Services and Support                                                   Product Number      Description
Juniper Networks is the leader in performance-enabling services                         SRX5400X-B6-DC      SRX5400X cluster bundle includes 2xSRX5400X-B1
                                                                                                            (SCB3, RE2, 1xSPC2, 1xIOC2, 1x10GbE MIC, 2xDC
that are designed to accelerate, extend, and optimize your                                                  PEMs), 4xSRX5600-PWR-2400-DC-S (extra redundant
high-performance network. Our services allow you to maximize                                                DC PEMS), and 2xSRX5400-APPSEC-1 (1 year).

operational efficiency while reducing costs and minimizing                              SRX5400X-B7-AC      SRX5400X cluster bundle includes 2xSRX5400X-B1
                                                                                                            (SCB3, RE2, 2xSPC2, 1xIOC2, 1x10GbE MIC, 2xAC
risk, achieving a faster time to value for your network. Juniper                                            PEMs), 4xSRX5600-PWR-2520-AC-S (extra redundant
                                                                                                            AC PEMS), and 2xSRX5400-APPSEC-1 (1 year).
Networks ensures operational excellence by optimizing the
                                                                                        SRX5400X-B7-DC      SRX5400X cluster bundle includes 2xSRX5400X-B1
network to maintain required levels of performance, reliability,                                            (SCB3, RE2, 2xSPC2, 1xIOC2, 1x10GbE MIC, 2xDC
and availability. For more details, please visit www.juniper.net/                                           PEMs), 4xSRX5600-PWR-2400-DC-S (extra redundant
                                                                                                            DC PEMS), and 2xSRX5400-APPSEC-1 (1 year).
us/en/products-services.
                                                                                        SRX5600E-BASE-AC*   SRX5600 chassis includes standard midplane, SRX5K-
                                                                                                            RE-1800X4, SRX5K-SCBE, 2xAC HC PEM, HC fan
Ordering Information                                                                                        tray.

                                   Description                                          SRX5600E-BASE-DC*   SRX5600 chassis includes standard midplane, SRX5K-
 Product Number
                                                                                                            RE-1800X4, SRX5K-SCBE, 2xDC HC PEM, HC fan
 Base/Bundle                                                                                                tray.
                                                                                        SRX5600X-BASE**     SRX5600 configuration includes chassis, enhanced
 SRX5400E-B1-AC*                   SRX5400 configuration 1 includes chassis, standard
                                                                                                            midplane, SRX5K-RE-1800X4, SRX5K-SCB3, 2xHC
                                   midplane, SRX5K-RE-1800X4, SRX5K-SCBE, 2xAC HC
                                                                                                            PEM, HC fan tray.
                                   PEM, HC fan tray, SRX5K-SPC-4-15-320, SRX5K-
                                   MPC, and SRX-MIC-10XG-SFPP.                          SRX5800E-BASE-AC*   SRX5800 chassis includes standard midplane, SRX5K-
 SRX5400E-B1-DC*                   SRX5400 configuration 1 includes chassis, standard                       RE-1800X4, 2xSRX5K-SCBE, 2xAC HC PEM, 2xHC
                                   midplane, SRX5K-RE-1800X4, SRX5K-SCBE, 2xDC                              fan tray.
                                   HC PEM, HC fan tray, SRX5K-SPC-4-15-320, SRX5K-      SRX5800E-BASE-DC*   SRX5800 chassis includes standard midplane, SRX5K-
                                   MPC, and SRX-MIC-10XG-SFPP.                                              RE-1800X4, 2xSRX5K-SCBE, 2xDC HC PEM, 2xHC
 SRX5400E-B2-AC*                   SRX5400 configuration 2 includes chassis, standard                       fan tray.
                                   midplane, SRX5K-RE-1800X4, SRX5K-SCBE, 2xAC HC       SRX5800X-BASE**     SRX5800 configuration includes chassis, enhanced
                                   PEM, HC fan tray, 2xSRX5K-SPC-4-15-320, SRX5K-
                                                                                                            midplane, SRX5K-RE-1800X4, 2xSRX5K-SCB3, 2xHC
                                   MPC, and SRX-MIC-10XG-SFPP.
                                                                                                            PEM, 2xHC fan tray.
 SRX5400E-B2-DC*                   SRX5400 configuration 2 includes chassis, standard
                                                                                        SRX5400X-BASE2      SRX5400 configuration includes chassis, enhanced
                                   midplane, SRX5K-RE-1800X4, SRX5K-SCBE, 2xDC HC
                                   PEM, HC fan tray, 2xSRX5K-SPC-4-15-320, SRX5K-                           midplane, SRX5K-RE3-128G, 1xSRX5K-SCB3, 2xHC
                                   MPC, and SRX-MIC-10XG-SFPP.                                              PEM, 1xHC fan tray; supported by Junos release
                                                                                                            19.3R1 or later
 SRX5400E-B5-AC*                   SRX5400E cluster bundle includes 2xSRX5400E-B1-
                                   AC (SCB2, RE2, 1xSPC2, 1xIOC2, 1x10GbE MIC,          SRX5600X-BASE2      SRX5600 configuration includes chassis, enhanced
                                   2xAC PEMs), 4xSRX5600-PWR-2520-AC-S (extra                               midplane, SRX5K-RE3-128G, 2xSRX5K-SCB4, 2xHC
                                   redundant AC PEMS), and 2xSRX5400-APPSEC-1 (1                            PEM, 1xHC fan tray; supported by Junos release
                                   year).                                                                   19.3R1 or later
 SRX5400E-B5-DC*                   SRX5400E cluster bundle includes 2xSRX5400E-B1-      SRX5800X-BASE2      SRX5800 configuration includes chassis, enhanced
                                   DC (SCB2, RE2, 1xSPC2, 1xIOC2, 1x10GbE MIC,                              midplane, SRX5K-RE3-128G, 2xSRX5K-SCB4, 2xHC
                                   2xDC PEMs), 4xSRX5600-PWR-2400-DC-S (extra                               PEM, 2xHC fan tray; supported by Junos release
                                   redundant DC PEMS), and 2xSRX5400-APPSEC-1 (1                            19.3R1 or later
                                   year).
                                                                                        SRX5000 Line Components
 SRX5400X-B1**                     SRX5400 configuration includes chassis, enhanced
                                   midplane, SRX5K-RE-1800X4, SRX5K-SCB3, 2xHC          Product Number      Description                        Compatible
                                   PEM, HC fan tray, SRX5K-SPC-4-15-320, SRX5K-                                                                Systems
                                   MPC, SRX-MIC-10XG-SFPP.
                                                                                        SRX5K-SCBE*         SRX5000 line enhanced Switch       SRX5400E
 SRX5400X-B2**                     SRX5400 configuration includes chassis, enhanced                         Control Board                      SRX5600E
                                   midplane, SRX5K-RE-1800X4, SRX5K-SCB3, 2xHC                                                                 SRX5800E
                                   PEM, HC fan tray, SRX5K-SPC-4-15-320, SRX5K-
                                   MPC3-40G10G.                                         SRX5K-SCB3**        SRX5000 line SCB3 Switch Control   SRX5400X
                                                                                                            Board                              SRX5600X
 SRX5400X-B3**                     SRX5400 configuration includes chassis, enhanced                                                            SRX5800X
                                   midplane, SRX5K-RE-1800X4, SRX5K-SCB3, 2xHC
                                   PEM, HC fan tray, SRX5K-SPC-4-15-320, SRX5K-         SRX5K-SCB4          SRX5000 line SCB4 Switch Control   SRX5600X
                                   MPC3-100G10G.                                                            Board                              SRX5800X
 SRX5400X-B5-AC                    SRX5400X cluster bundle includes 2xSRX5400X-B1       SRX5K-RE-1800X4*    SRX5000 line RE, 1.8 GHz quad-     SRX5400E
                                   (SCB3, RE2, 1xSPC2, 1xIOC2, 1x10GbE MIC, 2xAC                            core Xeon, 16 GB DRAM, 128         SRX5600E
                                   PEMs), 4xSRX5600-PWR-2520-AC-S (extra redundant                          GB SSD                             SRX5800E
                                   AC PEMS), and 2xSRX5400-APPSEC-1 (1 year).                                                                  SRX5400X
 SRX5400X-B5-DC                    SRX5400X cluster bundle includes 2xSRX5400X-B1                                                              SRX5600X
                                   (SCB3, RE2, 1xSPC2, 1xIOC2, 1x10GbE MIC, 2xDC                                                               SRX5800X
                                   PEMs), 4xSRX5600-PWR-2400-DC-S (extra redundant
                                   DC PEMS), and 2xSRX5400-APPSEC-1 (1 year).           SRX5K-RE3-128G      SRX5000 line RE, 6 core 2.0GHz     SRX5400E
                                                                                                            with 128G memory, secure boot      SRX5600E
 SRX5400X-B6-AC                    SRX5400X cluster bundle includes 2xSRX5400X-B1                                                              SRX5800E
                                   (SCB3, RE2, 1xSPC2, 1xIOC2, 1x10GbE MIC, 2xAC                                                               SRX5400X
                                   PEMs), 4xSRX5600-PWR-2520-AC-S (extra redundant                                                             SRX5600X
                                   AC PEMS), and 2xSRX5400-APPSEC-1 (1 year).                                                                  SRX5800X

*These products require Junos OS 12.1X47-D15 or greater.
**Requires Junos OS 15.1X49-D10 or greater.



                                                                                                                                                               12
  Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 14 of 16 PageID #:
                                      2682
SRX5400, SRX5600, and SRX5800 Services Gateways




Product Number          Description                          Compatible       Product Number       Description                          Compatible
                                                             Systems                                                                    Systems
SRX5K-SPC-4-15-320      SRX5000 line next-generation         All models       SRX-QSFP-40G-SR4     40GbE SR4 quad small form-factor     SRX5K-MPC
                        Services Processing Card (SCP)                                             pluggable plus transceiver (QSFP+)   SRX5K-MPC3
                        featuring 20 million sessions                                              transceiver for SRX-MIC-2X40G-
                                                                                                   QSFP
SRX5K-SPC3              SRX5000 line latest next-            All models
                        generation Service Processing Card                    SRX-SFPP-10G-SR-ET   10GbE SR SFP+ transceiver, 200M      SRX5K-MPC
SRX-5K-BLANK            Blank panel for SRX5000 line         All models                            ET 0-85                              SRX5K-MPC3

SRX5K-IOC4-10G          40x10GbE SFP+ port linecard;         SRX5400E         SRX-SFPP-10G-LR      10GbE SFP+ optical transceiver, LR   SRX5K-MPC
                        optics sold separately               SRX5600E                                                                   SRX5K-MPC3
                                                             SRX5800E
                                                                              SRX-QSFP-40G-LR4     40GbE QSFP+ optical transceiver,     SRX5K-MPC
                                                             SRX5400X
                                                                                                   LR                                   SRX5K-MPC3
                                                             SRX5600X
                                                             SRX5800X         CFP2-100GBASE-       CFP2 100GbE optical transceiver,     SRX5K-MPC3-
SRX5K-IOC4-MRAT         12xQSFP+/QSFP28 multirate port       SRX5400E         SR10                 SR                                   100G10G
                        linecard; optics sold separately     SRX5600E         CFP2-100GBASE-LR4    CFP2 100GbE optical transceiver,     SRX5K-MPC3-
                                                             SRX5800E                              LR                                   100G10G
                                                             SRX5400X
                                                             SRX5600X         JNP-QSFP-40G-LX4     QSFP+ 40GBASE-LX4 40GbE              SRX5K-MPC,
                                                             SRX5800X                              transceiver, 100 m (150 m) with      SRX5K-MPC3-
                                                                                                   OM3 (OM4) duplex multimode           40G10G
SRX5K-MPC3-             SRX5000 line IOC3, 2x100GbE          SRX5400E                              fiber-optic (MMF) fiber
100G10G**               and 4x10GbE port                     SRX5600E
                                                             SRX5800E         SFPP-10G-DT-ZRC2     10G-ZR Eth OTN tunable SFP Plus      SRX5K-IOC4-
                                                             SRX5400X                              1.5W 70 degrees C                    10G
                                                             SRX5600X
                                                             SRX5800X         SFPP-10G-ZR-OTN-XT   SFP+ 10GbE pluggable                 SRX5K-IOC4-
                                                                                                   transceiver, SMF, 1550nm for         10G
SRX5K-MPC3-             SRX5000 line IOC3, 6x40GbE and       SRX5400E                              80KM transmission, extended
40G10G**                24x10GbE ports                       SRX5600E                              temperature
                                                             SRX5800E
                                                             SRX5400X         SFPP-10GE-ER         SFP+ 10GbE pluggable transceiver,    SRX5K-IOC4-
                                                             SRX5600X                              SMF, 1550nm for 40KM                 10G
                                                             SRX5800X                              transmission
SRX5K-MPC               MPC for 100GbE, 40GbE, 10GbE,        All models;      SFPP-10GE-ER-XT      SFP+ 10GbE pluggable transceiver     SRX5K-IOC4-
                        and 1GbE MIC Interfaces              supports 2 MIC                        with extended Temperature, SMF,      10G
                                                             modules                               1550nm for 40KM transmission
SRX-MIC-1X100G-CFP      MIC with 1x100GbE CFP interface      All models       SFPP-10GE-LR         SFP+ 10GbE pluggable transceiver,    SRX5K-IOC4-
                        MIC module for SRX5K-MPC                                                   SMF, 1310nm for 10KM                 10G
                                                                                                   transmission
SRX-MIC-2X40G-          MIC with 2x40GbE QSFP+               All models
QSFP                    interfaces MIC module for SRX5K-                      SFPP-10GE-SR         SFP+ 10GbE pluggable transceiver,    SRX5K-IOC4-
                        MPC                                                                        MMF, 850nm for 300m                  10G
                                                                                                   transmission
SRX-MIC-10XG-SFPP       MIC with 10x10GbE SFP+               All models
                        interfaces, MIC module for SRX5K-                     JNP-100G-AOC-10M     100G QSFP28 to QSFP28 active         SRX5K-IOC4-
                        MPC                                                                        optical cables,10m                   MRAT
SRX-MIC-20GE-SFP        MIC with 20x1GbE SFP interfaces,     All models       JNP-100G-AOC-15M     100G QSFP to QSFP active optical     SRX5K-IOC4-
                        MIC module for SRX5K-MPC                                                   ca-bles,15M                          MRAT
Transceivers                                                                  JNP-100G-AOC-1M      100G QSFP to QSFP active optical     SRX5K-IOC4-
                                                                                                   ca-bles,1M                           MRAT
SRX-SFP-1GE-LH          Small form factor pluggable (SFP)    SRX5K-MPC
                        1000BASE-LH GbE optic module                          JNP-100G-AOC-20M     100G QSFP28 to QSFP28 active         SRX5K-IOC4-
                                                                                                   optical cables,20m                   MRAT
SRX-SFP-1GE-LX          SFP 1000BASE-LX GbE optic            SRX5K-MPC
                        module                                                JNP-100G-AOC-30M     100G QSFP28 to QSFP28 active         SRX5K-IOC4-
                                                                                                   optical cables,30m                   MRAT
SRX-SFP-1GE-SX          SFP 1000BASE-SX GbE optic            SRX5K-MPC
                        module                                                JNP-100G-AOC-3M      100G QSFP28 to QSFP28 active         SRX5K-IOC4-
                                                                                                   optical cables,3m                    MRAT
SRX-SFP-1GE-T           SFP 1000BASE-T GbE module            SRX5K-MPC
                        (uses Cat 5 cable)                                    JNP-100G-AOC-5M      100G QSFP28 to QSFP28 active         SRX5K-IOC4-
                                                                                                   optical cables,5m                    MRAT
SRX-SFP-10GE-LR         10GbE SFP+ optical transceiver, LR   SRX5K-MPC
                                                             SRX5K-MPC3       JNP-100G-AOC-7M      100G QSFP28 to QSFP28 active         SRX5K-IOC4-
                                                                                                   optical cables,7m                    MRAT
SRX-SFP-10GE-SR         10GbE SFP+ optical transceiver, SR   SRX5K-MPC
                                                             SRX5K-MPC3       JNP-QSFP-100G-       QSFP28 100GBase-CWDM4                SRX5K-IOC4-
                                                                              CWDM                 Optics for up to 2km transmission    MRAT
SRX-CFP-100G-LR4        100GbE LR4 C form-factor             SRX5K-MPC                             over serial SMF
                        pluggable transceiver (CFP) (IEEE
                        802.3ba) for SRX-MIC-1X100G-                          JNP-QSFP-100G-       QSFP28 100GBase-PSM4 Optics          SRX5K-IOC4-
                        CFP                                                   PSM4                 for up to 500m transmission over     MRAT
                                                                                                   parallel SMF
SRX-CFP-100G-SR10       100GbE SR10 CFP transceiver,         SRX5K-MPC
                        MMF, 100M, OM3 for SRX-MIC-                           JNP-QSFP-100G-SR4    QSFP28 100GBase-SR4 Optics           SRX5K-IOC4-
                        1X100G-CFP                                                                 for up to 100m transmission over     MRAT
                                                                                                   parallel MMF



                                                                                                                                                      13
  Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 15 of 16 PageID #:
                                      2683
SRX5400, SRX5600, and SRX5800 Services Gateways




Product Number          Description                           Compatible          Product Number                   Description
                                                              Systems
                                                                                  SRX5400-S-AS-3                   Three year subscription for Juniper-Sophos antispam
QSFP-100G-ER4L          100GBASE-ER4-Lite QSFP28              SRX5K-IOC4-                                          service on SRX5400, SRX5400E
                        plugga-ble module, support only       MRAT
                                                                                  SRX5400-S-AS-5                   Five year subscription for Juniper-Sophos antispam
                        Ethernet rate
                                                                                                                   service on SRX5400, SRX5400E
QSFP-100GBASE-          QSFP28, 100GBASE-CWDM4                SRX5K-IOC4-         SRX5400-S-AV-1                   One year subscription for Juniper-Sophos AV service
CWDM                                                          MRAT                                                 on SRX5400, SRX5400E
QSFP-100GBASE-LR4       100GBASE-LR4 QSFP28 pluggable         SRX5K-IOC4-         SRX5400-S-AV-3                   Three year subscription for Juniper-Sophos AV service
                        module, support only Ethernet rate    MRAT                                                 on SRX5400, SRX5400E
QSFP-100GBASE-SR4       100GBASE-SR4 QSFP28 pluggable         SRX5K-IOC4-         SRX5400-S-AV-5                   Five year subscription for Juniper-Sophos AV service
                        module, support only Ethernet rate    MRAT                                                 on SRX5400, SRX5400E

QSFPP-40G-LX4           40GBASE-LX4 QSFP+ pluggable           SRX5K-IOC4-         SRX5400-W-EWF-1                  One year subscription for Juniper-Websense Enhanced
                        trans-ceiver                          MRAT                                                 Web Filtering service on SRX5400, SRX5400E

QSFPP-40GBASE-ER4       40GBASE-ER4 QSFP+ pluggable           SRX5K-IOC4-         SRX5400-W-EWF-3                  Three year subscription for Juniper-Websense
                        transceiver                           MRAT                                                 Enhanced Web Filtering service on SRX5400,
                                                                                                                   SRX5400E
QSFPP-40GBASE-LR4       One 40GBASE-LR4 QSFP+                 SRX5K-IOC4-         SRX5400-W-EWF-5                  Five year subscription for Juniper-Websense Enhanced
                        pluggable module                      MRAT                                                 Web Filtering service on SRX5400, SRX5400E
QSFPP-40GBASE-SR4       One 40GBASE-SR4 QFP+                  SRX5K-IOC4-         SRX5600-CS-BUN-1                 One year subscription for AppSecure, IDP, EWF, AV,
                        pluggable module                      MRAT                                                 and antispam service on SRX5600, SRX5600E
QSFPP-4X10GE-LR         QSFP+ 4x10GBASE LR Ethernet           SRX5K-IOC4-         SRX5600-S-AS-1                   One year subscription for Juniper-Sophos antispam
                        mod-ule                               MRAT                                                 service on SRX5600, SRX5600E
QSFPP-4X10GE-SR         QSFP+ 4x10GBASE SR Ethernet           SRX5K-IOC4-         SRX5600-S-AV-1                   One year subscription for Juniper-Sophos AV service
                        mod-ule                               MRAT                                                 on SRX5600, SRX5600E
                                                                                  SRX5600-W-EWF-1                  One year subscription for Juniper-Websense Enhanced
AppSecure Subscription                                                                                             Web Filtering service on SRX5600, SRX5600E
Product Number          Description                                               SRX5800-CS-BUN-1                 One year subscription for AppSecure, IDP, EWF, AV,
                                                                                                                   and antispam service on SRX5800, SRX5800E
SRX5400-APPSEC-1        One year subscription for AppSecure and IPS updates
                        for SRX5400, SRX5400E                                     SRX5800-S-AS-1                   One year subscription for Juniper-Sophos antispam
                                                                                                                   service on SRX5800, SRX5800E
SRX5400-APPSEC-3        Three year subscription for AppSecure and IPS updates
                        for SRX5400, SRX5400E                                     SRX5800-S-AV-1                   One year subscription for Juniper-Sophos AV service
                                                                                                                   on SRX5800, SRX5800E
SRX5400-APPSEC-5        Five year subscription for AppSecure and IPS updates
                        for SRX5400, SRX5400E                                     SRX5800-W-EWF-1                  One year subscription for Juniper-Websense Enhanced
                                                                                                                   Web Filtering service on SRX5800, SRX5800E
SRX5600-APPSEC-A-1      One year subscription for AppSecure and IPS updates
                        for SRX5600, SRX5600E                                     Advanced Threat Prevention Subscription
SRX5600-APPSEC-A-3      Three year subscription for AppSecure and IPS updates     SRX5400-ATP-1                    Juniper Sky ATP, SRX5400, 1 year
                        for SRX5600 , SRX5600E
                                                                                  SRX5400-ATP-3                    Juniper Sky ATP, SRX5400, 3 year
SRX5600-APPSEC-A-5      Five year subscription for AppSecure and IPS updates
                        for SRX5600, SRX5600E                                     SRX5400-ATP-5                    Juniper Sky ATP, SRX5400, 5 year

SRX5800-APPSEC-A-1      One year subscription for AppSecure and IPS updates       SRX5600-ATP-1                    Juniper Sky ATP, SRX5600, 1 year
                        for SRX5800, SRX5800E
                                                                                  SRX5600-ATP-3                    Juniper Sky ATP, SRX5600, 3 year
SRX5800-APPSEC-A-3      Three year subscription for AppSecure and IPS updates
                                                                                  SRX5600-ATP-5                    Juniper Sky ATP, SRX5600, 5 year
                        for SRX5800
                                                                                  SRX5800-ATP-1                    Juniper Sky ATP, SRX5800, 1 year
SRX5800-APPSEC-A-5      Five year subscription for AppSecure and IPS updates
                        for SRX5800, SRX5800E                                     SRX5800-ATP-3                    Juniper Sky ATP, SRX5800, 3 year
IPS Subscription                                                                  SRX5800-ATP-5                    Juniper Sky ATP, SRX5800, 5 year
SRX5K-IDP               One year IPS signature subscription for SRX5000 line
                                                                                  Express Path (Formerly Service Offload License)*
SRX5K-IDP-3             Three year IPS signature subscription for SRX5000 line
                                                                                  Product Number                   Description                                      Compatible
SRX5K-IDP-5             Five year IPS signature subscription for SRX5000 line                                                                                       Systems

UTM Subscription                                                                  SRX5K-SVCS-                      Perpetual license (pre-installed                 SRX5400
                                                                                  OFFLOAD-RTU                      in Junos 12.3X48 or later)                       SRX5600
SRX5400-CS-BUN-1        One year subscription for AppSecure, IDP, EWF, AV,                                                                                          SRX5800
                        and antispam service on SRX5400, SRX5400E
SRX5400-CS-BUN-3        Three year subscription for AppSecure, IDP, EWF, AV,
                        and antispam service on SRX5400, SRX5400E
SRX5400-CS-BUN-5        Five year subscription for AppSecure, IDP, EWF, AV,
                        and antispam service on SRX5400, SRX5400E                * In 12.3X48-D10, the Services Offload feature was renamed Express Path and is included without
                                                                                    requiring a license for Junos OS X48 releases and beyond. With the X48 release, the Express Path feature
SRX5400-S-AS-1          One year subscription for Juniper-Sophos antispam           is supported on all SRX5000 Services Gateways including the SRX5400. For versions prior to the X48
                        service on SRX5400, SRX5400E                                release, the Services Offload license is still required and supports only SRX5600 and SRX5800 products.
                                                                                 	 Express Path is available on the SRX5400, SRX5600, and SRX5800 Services Gateways.
                                                                                    No separate license required.




                                                                                                                                                                                       14
    Case 2:19-cv-00040-JRG-RSP Document 165-13 Filed 12/09/19 Page 16 of 16 PageID #:
                                        2684
 SRX5400, SRX5600, and SRX5800 Services Gateways




 Product Number               Description                                                           Product Number                Description

 Logical Systems and Tenant Systems License                                                         CBL-M-PWR-RA-                 AC power cord, US (NEMA LOCKING), C19, 20 A/250
                                                                                                    TWLK-US                       V, 2.5 m, Right Angle
 SRX-5400-LSYS-1              1 incremental Logical Systems License for SRX5400,
                              SRX5400E                                                              CBL-M-PWR-RA-UK               AC power cord, UK (BS89/13), C19, 13 A/250 V, 2.5
                                                                                                                                  m, Right Angle
 SRX-5400-LSYS-5              5 incremental Logical Systems Licenses for SRX5400,
                              SRX5400E                                                              CBL-M-PWR-RA-US               AC power cord, USA/Canada (N6/20), C19, 20 A/250
                                                                                                                                  V, 2.5 m, Right Angle
 SRX-5400-LSYS-25             25 incremental Logical Systems Licenses for SRX5400,
                              SRX5400E                                                              CBL-PWR-RA-JP15               AC power cable, JIS 8303 15 A/125 V 2.5 m length for
                                                                                                                                  Japan, Right Angle
 SRX-5600-LSYS-1              1 incremental Logical Systems License for SRX5600
                                                                                                    CBL-PWR-RA-TWLK-              AC power cable, NEMA L5-15P (twist lock) 15 A/125
 SRX-5600-LSYS-5              5 incremental Logical Systems Licenses for SRX5600,                   US15                          V 2.5 m length for U.S., Canada, and Mexico, Right
                              SRX5600E                                                                                            Angle

 SRX-5600-LSYS-25             25 incremental Logical Systems Licenses for SRX5600                   CBL-PWR-RA-US15               AC power cable, NEMA 5-15 15 A/125 V, 2.5 m
                                                                                                                                  length for North America, parts of South America,
 SRX-5800-LSYS-1              1 incremental Logical Systems License for SRX5800,                                                  parts of Central America, parts of Africa, and parts of
                              SRX5800E                                                                                            Asia, Right Angle
 SRX-5800-LSYS-5              5 incremental Logical Systems Licenses for SRX5800,
                              SRX5800E
                                                                                                   About Juniper Networks
 SRX-5800-LSYS-25             25 incremental Logical Systems Licenses for SRX5800,
                              SRX5800E                                                             Juniper Networks brings simplicity to networking with
                                                                                                   products, solutions and services that connect the world.
 Power Cords
                                                                                                   Through engineering innovation, we remove the constraints
 CBL-M-PWR-RA-AU              AC power cord, Australia (SAA/3/15), C19, 15 A/250
                              V, 2.5 m, Right Angle                                                and complexities of networking in the cloud era to solve the
 CBL-M-PWR-RA-CH              AC power cord, China (GB 2099.1-1996, Angle), C19,                   toughest challenges our customers and partners face daily. At
                              16 A/250 V, 2.5 m, Right Angle
                                                                                                   Juniper Networks, we believe that the network is a resource for
 CBL-M-PWR-RA-EU              AC power cord, Cont. Europe (VII), C19, 16 A/250 V,                  sharing knowledge and human advancement that changes the
                              2.5 m, Right Angle
                                                                                                   world. We are committed to imagining groundbreaking ways to
 CBL-M-PWR-RA-IT              AC power cord, Italy (I/3/16), C19, 16 A/250 V, 2.5 m,
                              Right Angle                                                          deliver automated, scalable and secure networks to move at the
 CBL-M-PWR-RA-JP              AC power cord, Japan (NEMA LOCKING), C19, 20                         speed of business.
                              A/250 V, 2.5 m, Right Angle




Corporate and Sales Headquarters                APAC and EMEA Headquarters
Juniper Networks, Inc.                          Juniper Networks International B.V.
1133 Innovation Way                             Boeing Avenue 240
Sunnyvale, CA 94089 USA                         1119 PZ Schiphol-Rijk
Phone: 888.JUNIPER (888.586.4737)               Amsterdam, The Netherlands                                                                          EXPLORE JUNIPER
or +1.408.745.2000                              Phone: +31.0.207.125.700                                                                                                  Get the App.
www.juniper.net




Copyright 2019 Juniper Networks, Inc. All rights reserved. Juniper Networks, the Juniper Networks logo, Juniper, and Junos are registered trademarks of Juniper Networks, Inc. in the
United States and other countries. All other trademarks, service marks, registered marks, or registered service marks are the property of their respective owners. Juniper Networks
assumes no responsibility for any inaccuracies in this document. Juniper Networks reserves the right to change, modify, transfer, or otherwise revise this publication without notice.



1000254-037-EN Nov 2019                                                                                                                                                                     15
